Citation Nr: 1442056	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of cold injury to both feet and right hand.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from June 1949 to October 1952.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision. 

The Veteran requested a Board hearing in April 2012 and the hearing was scheduled for October 2013.  Because the Veteran withdrew the hearing request, the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2012).

The Board remanded the claim in December 2013.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence fails to establish the presence of any cold injury residuals affecting either the Veteran's feet or his right hand. 
 

CONCLUSION OF LAW

Criteria for service connection for frostbite residuals of the hands and feet have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Regrettably, the Veteran's service medical records could not be located.  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

Here, the Veteran is seeking service connection for frostbite residuals.  As an initial point, frostbite residuals are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

In June 2010, the Veteran filed a claim seeking service connection for residuals of a cold injury to both feet and right hand.  On his original claim, he indicated that he suffered cold injury to his feet and right hand "while serving in Korea."  He has since clarified that he suffered cold injury to his feet and hands while serving in Alaska in the winter of 1951-52 during the Korean War.  

The Veteran has reported that he sought treatment during service for cold injuries to his feet and right hand.  The Board is unable to verify the nature and extent of any treatment received by the Veteran during the relevant time period because his service treatment records have been destroyed.  However, sick and morning reports for the Veteran's unit for the time period from November 1951 to December 1951, confirm that the Veteran did report to sick call in December of 1951 for an incident that was deemed to be in the line of duty.  Unfortunately, the log entry does not reveal the nature of the complaint or the extent of any treatment.  It does indicate that the Veteran returned to duty with no restrictions on the same day.  While ambiguous, this report does provide some verification of the Veteran's recollection. 

The Board remanded the Veteran's claim in December 2013 in an effort to obtain additional evidence from the Veteran's time in service, but none was forthcoming. 

It is also noted that the Veteran cancelled his scheduled Board hearing and, therefore, the Board has little further information regarding either the extent of the Veteran's alleged cold weather exposure during service or the type of symptoms he experienced as a result, which led him to assert that he has frostbite residuals.

To this end, the Veteran, as a lay person, is competent to report what comes to him through his senses, and he is therefore competent to report exposure to cold weather in service, and the Board has little doubt that it was cold in Alaska in December 1951.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, even if the Veteran had cold weather exposure during service, cold weather exposure alone is not considered to be a disability; rather, the exposure must cause a chronic disability such as frostbite and lead to frostbite residuals.  Only then would service connection be appropriate.  Unfortunately, while the Veteran is competent to report what comes to him through his senses such as being exposed to the cold, he lacks the medical training and expertise to provide a complex medical opinion, such as determining clinically whether frostbite has occurred.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's claims file is void of any medical evidence following service for approximately sixty years until he reported to a VA physician in July 2010 that he had experienced numbness in his right hand since he left service and had trouble with his feet and legs, including joint pain and swelling.  He also reported, at that time, that he had suffered from frostbite while in Alaska during his active service.  The only other indications of medical problems in his right hand or feet appearing in the record are notes of scars on his right foot relating to a biopsy and to the removal of tendons, presumably in connection with his multiple knee replacement surgeries.

Of note, while frostbite or the cold weather exposure in Alaska was mentioned on several occasions during the course of his VA treatment, no medical professional actually diagnosed the Veteran with any frostbite residuals.  Nevertheless, given the Veteran's contention that he had experienced frostbite residuals since service, the Board remanded the Veteran's claim in December 2013 to obtain treatment records and to obtain a medical opinion as to whether the Veteran actually has frostbite residuals from a clinical perspective.  

The Veteran underwent a VA examination in July 2014.  After examining the Veteran, the examiner indicated that it was less likely than not that the Veteran had any chronic cold injury residuals as a result of his time in military service.  The examiner acknowledged the Veteran's complaints, but found that the symptoms he believed were frostbite residuals were most likely due to non-service connected etiologies.  The examiner found that there was not a good temporal relationship between the Veteran's military service and his current claimed foot and right hand condition.  The examiner noted that there was no documentation in the available service treatment records of a significant cold injury, and while the Veteran reported having experienced a "cold injury" in Alaska in 1953, the examiner felt that the description of the incident that was provided by the Veteran was not severe enough, prolonged enough, or repetitive enough to cause his current claimed condition of the feet and right hand.  

Here, the examiner was fully apprised of the Veteran's contentions as to his exposure, but nevertheless concluded that the Veteran's current symptomatology was not consistent with cold weather exposure.  This opinion has not been challenged or undermined by any other medical evidence, and it was provided with a full knowledge of the Veteran's claims, concerns, and contentions.  As such, this opinion is found to constitute highly probative evidence that is entitled to considerable weight.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the medical evidence of record demonstrates that the Veteran simply does not currently, or at any time during the course of his appeal, have frostbite residuals in either his right hand or feet; and, as noted, the Veteran lacks the medical training to establish that he has frostbite residuals.  As described, the evidence does not establish a current disability, and the Veteran's claim is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not identified any private treatment for frostbite residuals.  Additionally, the Veteran was offered scheduled to testify at a hearing before the Board, but he canceled his hearing request.

As noted, the Veteran's service treatment records are not available, and a request for the records received the response that the records were fire related.  Attempts were made to reconstruct the record as best as possible.  To this end, personnel records were obtained and searches were made of the morning and sick reports for the Veteran's unit.  The Veteran was also informed of the absence of service treatment records and asked on multiple occasions to supply any additional evidence he could think of.  In January 2014, he responded that all of his current treatment was at the VAMC in Mountain Home, Tennessee, and, as noted, VA has obtained those treatment records.

The Veteran was also provided with a VA examination (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for frostbite residuals is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


